Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Withdrawn Rejection(s)
	The rejections under 35 USC 112, second paragraph, Obviousness-type double patenting, and 35 USC 103 over Frank in view of RUC are withdrawn in view of applicant’s amendment and filing of a terminal disclaimer on 02/08/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William L. Warren on 02/26/2021.

The application has been amended as follows: 

	In claim 1, line 1, delete: either
	In claim 1, line 6 after “covalently crosslinked” delete: with each other and/or 
	In claim 1, line 6 and 7, delete: or said composition is configured to be part of scaffolds in tissue engineering.”
	Claim 75 is cancelled.

Allowable Subject Matter
Claims 1,2,4,5,7,11,12,14,16,17,19-21,24,33,34,49,51,55, 81-84 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches, nor fairly suggests the instantly claimed hydrogel with crosslinked nanoparticles with a non-cellular core, and a cellular membrane around them. The closest prior art to Frank in view of RUC does not disclose crosslinking the particles in the hydrogel. The instant claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


						Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz